DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JOSUE BAYER and DELIA BAYER,
                           Appellants,

                                    v.

                       CITIMORTGAGE, INC.,
                             Appellee.

                              No. 4D20-2739

                         [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. 16-6125 CACE (11).

    Joseph E. Altschul of Joseph E. Altschul, LLC, Pembroke Pines; and
Jonathan Kline and Joseph G. Paggi III of Jonathan Kline, P.A., Weston,
for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.